Eish, O. J.
The trial court did not err in admitting evidence of the general good character of the propounder of the will, as the grounds of the caveat were that the propounder had by threats and fraud induced the testator to execute it. The requests to charge, in so far as they were legal, were covered by the instructions given to the jury. The charges excepted to were not erroneous for any reason assigned. The general charge was full and fair. Without regard, however, to the assignments of error, the evidence demanded the verdict setting up the will, and the-court did right in refusing to grant a new trial.

Judgment affirmed.


All the Justices concur.

James B. & Noel P. Parle and F. O. Foster, for plaintiff in error.
Joseph P. Brown and George A. Merritt, contra.